The judgment of the Supreme Court was entered
Per Curiam.
In Scully v. Kirkpatrick, 29 P. F. Smith 331, there was no forfeiture of the bond. The very groundwork of the decision was that the judge had no power to decree such forfeiture, or enter it of record. Here there was a regular, formal forfeiture of the recognisance. The liability of the recognisors was absolutely fixed by it: Mishler v. Commonwealth, 12 P. F. Smith 59. Their remedy was by petition ,to the court below to respite the recognisance. They could have done this under the Act of 1783. Besides, the affidavit showed no good reason why the defendant Foulke did not appear and offer to submit himself to trial, on which alone would there be any ground to respite the recognisance. Letters written to him by the counsel for the Commonwealth certainly were no reason.
Judgment affirmed.